Citation Nr: 1624619	
Decision Date: 06/20/16    Archive Date: 06/29/16

DOCKET NO.  14-27 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an effective date earlier than November 5, 2012, for the grant of service connection for posttraumatic stress disorder (PTSD) with major depressive disorder, anxiety, depression, and other mental disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

The Veteran served on active duty from May 1992 to May 1994. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision issued by the of the Department of Veterans Affairs (VA) Regional Office in Houston, Texas. 

In April 2016, the Veteran testified before the undersigned Veterans Law Judge (VLJ) via videoconference.  A copy of the hearing transcript is of record.  Shortly after the hearing, additional evidence was submitted along with a waiver of initial RO consideration.

In April 2016 written argument, the Veteran's representative incorrectly suggested that the issues of entitlement to an earlier effective date for the award of service connection for bilateral hearing loss, tinnitus, and for a total rating based on individual unemployability (TDIU) are currently on appeal.  Notably however, service connection is not currently in effect for hearing loss or tinnitus; therefore claims for an earlier effective date would not be appropriate for these disabilities and are not on appeal.  

Nonetheless, the Veteran has been in receipt of TDIU benefits since November 5, 2012.  Thus, to the extent that he seeks an earlier effective date for the award of a TDIU, this issue is REFERRED to the RO for the appropriate action, if any.  


FINDINGS OF FACT

1.  On November 5, 2012, VA received the Veteran's VA Form 21-526, Veteran's Application for Compensation or Pension, on which he requested service connection for a psychiatric disability.

2.  However, the probative evidence shows that the Veteran filed an earlier claim for service connection for psychiatric disability on September 8, 2011, and the presumption of administrative regularity, that VA had not received this earlier claim, has been rebutted by clear evidence to the contrary.

3.  No communication earlier than September 8, 2011, from the Veteran may be reasonably construed to be a claim, formal or informal, for service connection for psychiatric disability.


CONCLUSION OF LAW

The criteria are met for an effective date of September 8, 2011, but no earlier, for the grant of service connection for PTSD with major depressive disorder, anxiety, depression, and other mental disorder.  38 U.S.C.A. §§ 5107(b), 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

This appeal arises from the Veteran's disagreement with the effective date assigned following the grant of service connection for psychiatric disability.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial and will not be discussed. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

VA has also satisfied its duty to assist.  The Veteran's claims file contains his service treatment records, post service medical records, statements and various letters in support of the claim, and a hearing transcript.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159. 

During the Veteran's April 2016 hearing, the undersigned VLJ identified the issue on appeal and elicited information from the Veteran as to what date he believes is the correct effective date for claimed disability.  The undersigned also suggested evidence to submit which the Veteran subsequently added to the claims file.  The Veteran has not alleged that there were any deficiencies in the Board hearing under section 3.103(c)(2) and the Board has not identified any hearing deficiency.  The Board finds no deficiency in the Board hearing or in development of the claim.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Neither the Veteran nor his representative has identified, and the record does not otherwise suggest, any additional existing evidence that is necessary for a fair adjudication of the claim being decided herein that has not been obtained.  No further notice or assistance to him with his claim is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384   (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


II.  Earlier Effective Date Claim

The effective date for an award of disability compensation based on an original claim for direct service connection, if the claim is received within one year after separation from service, shall be the day following separation from active service or the date entitlement arose; otherwise, and for reopened claims, it shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2015). 

The terms claim and application mean a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2015).  Generally, the date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r) (2015).  A sympathetic reading as to all potential claims raised by the evidence is required.  Szemraj v. Principi, 357 F.3d 1370 (Fed. Cir. 2004).

A specific claim in the form prescribed by the Secretary of VA must be filed in order for benefits to be paid to any individual under the laws administered by the VA. 38 U.S.C.A. § 5101(a) (West 2014).  A claim is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. 38 C.F.R. § 3.1(p) (2015); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication indicating intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought. See 38 C.F.R. § 3.155(a) (2015).

In this case, the RO assigned an effective date of November 5, 2012, for the grant of service connection for PTSD with major depressive disorder, anxiety, depression, and other mental disorder; this date corresponds with the date the RO received the Veteran's VA Form 21-526 which requested service connection for psychiatric disability.

The Veteran does not dispute that he submitted the November 2012 application for benefits.  Rather, he asserts that this claim was not his original service connection claim for psychiatric disability.  He contends that he had submitted a claim for service connection for psychiatric disability at an earlier date, but it was never processed.   
  
The Veteran points to various pieces of correspondence in support of his claim.  
  
According to an April 2011 "Contact Brief" provided by Disabled American Veterans (DAV), it was noted that the Veteran came in with general questions regarding a new claim, noting that his main issues were PTSD, depression, anxiety and tinnitus.  He stated that he would wait for the requested records to come before filing a claim.

On September 8, 2011, DAV wrote to the RO and stated that "As the accredited representative for the above referenced claimant, we are submitting the attached material as a claim for benefits administered by the Department of Veterans Affairs (VA).  DAV requested that the RO take action on certain service connection claims, to include PTSD, Major Depressive Disorder, Anxiety, Depression, and any other mental disorder.

In an undated letter, the RO wrote to the Veteran to advise him that it was working on his claim for PTSD, Major Depressive Disorder, Anxiety, Depression, and any other Mental disorder, as relevant here.  The RO indicated that "[o]ur records show that you filed a claim for benefits on September 9, 2011.  Unfortunately we have been unable to locate the original paperwork submitted.   Provide a copy of your claim with any evidence previously submitted...."  

A printout titled "Historical Claims," shows that the Veteran's claim for pension was received on September 9, 2011.  

A snapshot of the location of the Veteran's claims file reflects that it was in the possession of the Pension Management Center (PMC) from September 21, 2011, to October 24, 2011. 

A VA Form 21-526, received on November 5, 2012, requests service connection for PTSD, as relevant.  A handwritten notation in the "Remarks" section of the application reads" Please adjudicate the claim based on 9-8-11 date."

On correspondence dated on November 5, 2012, DAV informed the RO that the Veteran reported that he had submitted a claim for PTSD on September 8, 2011, and after a review of the evidence, DAV stated that it seems as though the Veteran's September 2011 claim was directly sent to PMC without being adjudicated at the Houston RO.

In a November 6, 2012, notice letter, VA advised the Veteran that the records show that he filed a claim on September 9, 2011, and that VA had lost the submitted paperwork. 

On December 18, 2012, correspondence, the RO wrote to the Veteran and indicated that it was working on his claim for PTSD, Major Depressive Disorder, Anxiety, Depression, and any other Mental disorder.  

The September 2013 rating decision granted service connection for a psychiatric disability, effective from November 5, 2012, the date of receipt of VA Form 21-526, which it considered the Veteran's original service connection claim for psychiatric disability.  

In a January 2014 correspondence, DAV stated that VA informed the Veteran in 2012 that his original paperwork had been lost and that he was requested to reapply for benefits.  See January 2014 Notice of Disagreement.

On a Notice of Disagreement form received in February 2014, the Veteran stated that his September 2011 claim was for both compensation and pension.  
 
During his 2016 hearing, the Veteran reiterated his contention that he filed his original service connection claim for psychiatric disability on September 8, 2011.  He recalled visiting DAV on that date to file the claim.  
 
On review of all evidence, both lay and medical, the Board finds that an earlier effective date is warranted.  There is a presumption of regularity under which it is presumed that government officials "have properly discharged their official duties." United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (VA need only mail notice to the last address of record for the presumption to attach).  This presumption of regularity in the administrative process may be rebutted by "clear evidence to the contrary."  Schoolman v. West, 12 Vet. App. 307, 310 (1999).

Applicable here, there is a presumption of regularity that, when a Veteran submits a claim for compensation, VA processes the claim accordingly, but in this case, the Veteran has submitted clear evidence to the contrary.  As noted above, DAV correspondence dated on September 8, 2011, specifically states that it was submitting evidence in support of the Veteran's service connection claim for PTSD, Major Depressive Disorder, Anxiety, Depression, and any other mental disorder, as relevant, and requested that the RO take action on the claim.  In addition, the RO specifically acknowledged in at least two letters that it received a claim for compensation in September 2011, and that the application and supporting evidence were lost.  

Further, the Board finds that the Veteran is competent, credible and sincere in his reports that he filed a claim earlier than November 2012, and that he actually met with his representative on September 8, 2011, to file his psychiatric claim.  Indeed, as indicated, the evidence supports his assertion that he did submit a claim to the RO in September 2011 and that the associated paperwork had been lost or misplaced.

Although a snapshot of the Veteran's Historical Claims reflects that only a pension claim was received in September 2011, the RO's correspondence to the Veteran clearly indicates that it was working on both service connection and pension claims.  DAV's argument that the Veteran's file was sent directly to PMC in September 2011 without adjudicating the service connection claim is highly persuasive in light of all evidence of record.

Based on the foregoing, the Board finds that the presumption of regularity in the administrative process with regard to taking action on the Veteran's September 2011 claim has not attached, as there is clear evidence to the contrary.

There is some discrepancy as to whether the RO actually received the Veteran's claim on September 8, 2011, or the following day, on September 9, 2011.   Nonetheless, given the record as a whole and in light of DAV's letter dated on September 8, 2011, indicating that the Veteran is filing a claim for psychiatric disorder, the Board, resolving all doubt in his favor, finds that the date of receipt of the Veteran's psychiatric claim is September 8, 2011.   

As noted above, the effective date of an award of disability compensation based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2015).  The Veteran's medical evidence shows that he had been diagnosed with psychiatric disorder prior to September 2011.  See e.g., May 2010 VA Inpatient Mental Health Discharge Notes; SSA records.  Thus, the later of the two dates is September 8, 2011.  

In summary, the Board concludes that the evidence supports an effective date of September 8, 2011, for the grant of service connection for PTSD with major depressive disorder, anxiety, depression, and other mental disorder, but the preponderance of the evidence is against finding that an effective date prior to such date is warranted.  There is no evidence of record prior to September 8, 2011, which can be interpreted as a claim for service connection for psychiatric disability, and the Veteran does not assert otherwise.  Because the date of receipt of the claim was more than one year following separation from service, the appropriate effective date is the date of receipt of the claim on September 8, 2011, but not earlier.

ORDER

Entitlement to an effective date of September 8, 2011, but no earlier, for the grant of service connection for PTSD with major depressive disorder, anxiety, depression, and other mental disorder is granted. 



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


